Citation Nr: 0920604	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 31 to December 
5, 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board previously remanded the claim in August 2008 for 
additional findings.  Such findings have been obtained and 
the case has now been returned for review by the Board.  


FINDING OF FACT

The Veteran's lumbar spine condition first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.  


CONCLUSION OF LAW

The Veteran's lumbar spine condition was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran claims he has a lumbar spine condition as a 
result of his military service.  More specifically, he 
alleged that he injured his back during service, in 1972, and 
that it resulted in a chronic, residual (permanent) 
disability.

The Veteran's service medical records note a complaint of 
back pain in November 1972.  When examined, the Veteran 
reported his back ached and that his legs had been numb for 
the past one and a half weeks.  This trauma allegedly 
occurred when he was pushed into a file cabinet.  Objective 
findings indicated he had full range of motion of the back 
but there was evidence of some paravertebral muscle spasm.  
The examiner diagnosed low back strain secondary to trauma.  
X-rays were not indicated.

A follow-up appointment noted that his low back pain and 
soreness had improved and that there was only numbness in his 
left leg.  The examiner opined that no further treatment was 
indicated.  No abnormalities were noted on the Veteran's 
separation examination.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
lumbar spine condition.  38 C.F.R. § 3.303(b).  

Outpatient treatment records from Fort Leavenworth show the 
Veteran first complained of low back pain in December 1993, 
which was related to weightlifting. The examiner assessed 
lower back pain.  X-rays taken that same month revealed no 
acute bony abnormalities but they did show mild degenerative 
facet sclerosis.  In September 1997, he provided a history of 
low back pain and recounted his back strain from lifting 
weights in 1993.  He indicated that he reinjured his back 
again during "recreation."  The examiner did not perform an 
examination.  However, this examiner assessed recurrent low 
back pain.  An MRI in August 1999 revealed a disc lesion at 
L4-5 but no impingement on the nerve root.  A lumbar 
myelogram in December 1999 found a generalized annular disc 
bulge at the L4-5 level with mild encroachment of the dural 
sac anteriorly without evidence of focal herniation and 
hypertrophic bony osteophyte formation noted on the anterior 
superior margin of the sacroiliac joints on the right side.  
During April 2000, the Veteran complained of chronic low back 
pain; on examination, he reported having fallen off a four- 
storey building and sustaining a herniated disc at L4-5.

A November 20, 2006 VA physician's statement referred to a 
recent MRI showing degenerative disc disease and mild broad 
based herniated disc on the right at L4-L5. Based on a review 
of his service medical record in November 1972 documenting a 
low back strain and the current MRI findings, the examiner 
opined that it was possible that the Veteran's back problems 
could be related to the trauma he sustained during service.  
This examiner added that his trauma in service may have been 
significant, particularly in light of the neurological 
symptoms he had at the time - numbness in his lower 
extremities.  The VA examiner did not indicate that he 
reviewed his entire claims file and this opinion did not 
demonstrate knowledge of three reported post-service injuries 
to the lumbar spine in 1993, 1997 and 1999.  In particular, 
the June 1999 injury was the most significant of the three 
incidents and the medical evidence shows that he sustained a 
herniated disc at L4-5, the same area affected by his 
currently diagnosed degenerative disc disease.

The Board remanded the claim for another VA examination and 
an etiological opinion.  The Veteran underwent a VA 
examination in November 2008.  The examiner opined that the 
Veteran's low back pain is less likely than not related to 
his traumatic injury.  The examiner stated that although it 
is very plausible for the injury to have caused persistent 
low back pain and traumatic disc rupture, the Veteran 
reportedly told other physicians that his back was fine until 
subsequent injuries occurred.  After reviewing the Veteran's 
claims file, the examiner pointed out that the Veteran was 
seen on at least two occasions, when he stated that he did 
not experience back pain prior to a new inciting event.  The 
examiner concluded that it is less likely than not that the 
Veteran's prior trauma was the actual result of his current 
pain.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current lumbar spine condition.  Although the VA examiner's 
opinion from November 2006 does not dismiss the possibility 
that the Veteran's current lumbar spine condition resulted 
from an incident in service, that VA examiner did not review 
the Veteran's entire file and was unable to make a definitive 
conclusion.  Upon remand, another VA examiner reviewed the 
Veteran's entire file and found a relationship between any 
lumbar spine condition and the Veteran's service to be 
unlikely.

The Veteran contends that his current lumbar spine condition 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's lumbar spine condition is in December 1993, 
approximately 21 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's lumbar 
spine condition developed in service or is due to any event 
or injury in service.  Therefore, the Board concludes that 
the lumbar spine condition was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay  
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in August 2003, December 
2003, May 2004, October 2004 and July 2006; a rating decision 
in December 2004; a statement of the case in August 2005; and 
a supplemental statement of the case in January 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the February 2009 supplemental statement of 
the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained medical examinations in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.







ORDER

Service connection for lumbar spine condition is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


